UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-21084 Champion Industries, Inc. (Exact name of Registrant as specified in its charter) West Virginia 55-0717455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2450-90 1st Avenue P.O. Box 2968 Huntington, WV 25728 (Address of principal executive offices) (Zip Code) (304) 528-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ü No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes Noü . Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. Class Outstanding atJuly 31, 2007 Common stock, $1.00 par value per share 9,962,913 shares Champion Industries, Inc. INDEX Page No. Part I.Financial Information Item 1.Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements ofIncome (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 14 Item 3. Quantitative and Qualitative Disclosure About Market Risk 19 Item 4.Controls and Procedures 19 Part II.Other Information Item 1A. Risk Factors 20 Item 6.Exhibits 20 Signatures 21 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Champion Industries, Inc. and Subsidiaries Consolidated Balance Sheets ASSETS July31, October 31, 2007 (Unaudited) 2006 (Audited) Current assets: Cash and cash equivalents $ 4,929,140 $ 5,486,577 Accounts receivable, net of allowance of$1,653,000 and $1,558,000 20,526,826 20,638,823 Inventories 10,587,379 10,986,590 Other current assets 972,580 618,549 Deferred income tax assets 1,235,599 1,200,037 Total current assets 38,251,524 38,930,576 Property and equipment, at cost: Land 2,023,375 2,023,375 Buildings and improvements 9,089,385 8,731,280 Machinery and equipment 50,016,932 46,757,859 Furniture and fixtures 3,728,709 3,620,783 Vehicles 3,543,308 3,453,415 68,401,709 64,586,712 Less accumulated depreciation (47,665,186 ) (45,541,027 ) 20,736,523 19,045,685 Cash surrender value of officers’ life insurance 1,202,696 1,202,696 Goodwill 3,487,342 3,411,511 Other intangibles, net of accumulated amortization 2,895,994 3,125,691 Other assets 267,734 272,567 7,853,766 8,012,465 Total assets $ 66,841,813 $ 65,988,726 See notes to consolidated financial statements. 3 Champion Industries, Inc. and Subsidiaries Consolidated Balance Sheets (continued) LIABILITIES AND SHAREHOLDERS’ EQUITY July 31, October 31, 2007 (Unaudited) 2006 (Audited) Current liabilities: Accounts payable $ 4,114,362 $ 5,763,928 Accrued payroll 2,193,871 2,169,878 Taxes accrued and withheld 1,406,696 1,394,345 Accrued income taxes 127,123 1,107,837 Accrued expenses 972,445 925,070 Current portion of long-term debt: Notes payable 1,715,951 1,614,861 Total current liabilities 10,530,448 12,975,919 Long-term debt, net of current portion: Notes payable, term 5,654,691 4,219,724 Other liabilities 388,044 388,384 Deferred income tax liabilities 3,468,136 3,628,014 Total liabilities 20,041,319 21,212,041 Shareholders’ equity: Common stock, $1 par value, 20,000,000 shares authorized; 9,962,913 and 9,922,913 shares issued and outstanding 9,962,913 9,922,913 Additional paid-in capital 22,722,680 22,636,620 Retained earnings 14,114,901 12,217,152 Total shareholders’ equity 46,800,494 44,776,685 Total liabilities and shareholders’ equity $ 66,841,813 $ 65,988,726 See notes to consolidated financial statements. 4 Champion Industries, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended July 31, Nine Months Ended July 31, 2007 2006 2007 2006 Revenues: Printing $ 24,667,108 $ 25,152,367 $ 75,824,770 $ 79,159,693 Office products and office furniture 10,924,751 9,357,973 28,520,299 29,062,924 Total revenues 35,591,859 34,510,340 104,345,069 108,222,617 Cost of sales: Printing 17,998,427 18,259,210 53,989,332 55,964,784 Office products and office furniture 7,841,171 6,493,508 20,061,128 20,390,685 Total cost of sales 25,839,598 24,752,718 74,050,460 76,355,469 Gross profit 9,752,261 9,757,622 30,294,609 31,867,148 Selling, general and administrative expenses 7,930,683 8,341,628 23,830,326 25,783,239 Hurricane and relocation costs, net of recoveries - - - (301,693 ) Income from operations 1,821,578 1,415,994 6,464,283 6,385,602 Other income (expense): Interest income 13,751 10,074 31,825 24,200 Interest expense (137,232 ) (153,057 ) (423,298 ) (493,627 ) Other 12,745 23,129 31,625 26,057 (110,736 ) (119,854 ) (359,848 ) (443,370 ) Income before income taxes 1,710,842 1,296,140 6,104,435 5,942,232 Income tax (expense) (679,350 ) (519,398 ) (2,415,041 ) (2,441,398 ) Net income $ 1,031,492 $ 776,742 $ 3,689,394 $ 3,500,834 Earnings per share Basic $ 0.10 $ 0.08 $ 0.37 $ 0.36 Diluted $ 0.10 $ 0.08 $ 0.36 $ 0.35 Weighted average shares outstanding: Basic 9,963,000 9,865,000 9,954,000 9,786,000 Diluted 10,106,000 10,089,000 10,116,000 9,956,000 Dividends per share $ 0.06 $ 0.05 $ 0.18 $ 0.15 See notes to consolidated financial statements. 5 Champion Industries, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months EndedJuly 31, 2007 2006 Cash flows from operating activities: Net income $ 3,689,394 $ 3,500,834 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization 2,803,589 3,104,526 (Gain) losson sale of assets (11,303 ) 5,274 Deferred income taxes (195,440 ) (270,583 ) Increase in deferred compensation 1,340 2,681 Bad debt expense 437,645 512,429 Hurricane and relocation costs, net of recoveries - (301,693 ) Changes in assets and liabilities: Accounts receivable (325,648 ) (2,148,997 ) Inventories 399,211 (115,496 ) Other current assets (354,031 ) (126,892 ) Accounts payable (298,841 ) (400,853 ) Accrued payroll 23,993 272,444 Taxes accrued and withheld 12,351 340,409 Income taxes (980,714 ) (200,471 ) Accrued expenses 47,375 (38,930 ) Other liabilities (1,680 ) (3,086 ) Net cash provided by operating activities 5,247,241 4,131,596 Cash flows from investing activities: Purchases of property and equipment (2,578,221 ) (1,397,118 ) Proceeds from sales of property 126,659 95,146 Goodwill additions (1,481,556 ) - Other assets (4,168 ) (47,916 ) Net cash used in investing activities (3,937,286 ) (1,349,888 ) Cash flows from financing activities: Borrowings on line of credit 9,311,000 9,097,000 Payments on line of credit (9,311,000 ) (10,709,000 ) Proceeds from term debt 2,654,254 80,010 Principal payments on long-term debt (2,856,061 ) (2,299,133 ) Proceeds from exercise of stock options 126,060 475,270 Dividends paid (1,791,645 ) (1,469,535 ) Net cash used in financing activities (1,867,392 ) (4,825,388 ) Net decrease in cash and cash equivalents (557,437 ) (2,043,680 ) Cash and cash equivalents, beginning of period 5,486,577 3,661,622 Cash and cash equivalents, end of period $ 4,929,140 $ 1,617,942 See notes to consolidated financial statements. 6 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) July 31, 2007 1. Basis of Presentation and Business Operations The foregoing financial information has been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and rules and regulations of the Securities and Exchange Commission for interim financial reporting. The preparation of the financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from these estimates. In the opinion of management, the financial information reflects all adjustments (consisting of items of a normal recurring nature) necessary for a fair presentation of financial position, results of operations and cash flows in conformity with GAAP. These interim financial statements should be read in conjunction with the consolidated financial statements for the year ended October 31, 2006, and related notes thereto contained in Champion Industries, Inc.’s Form 10-K dated January 15, 2007. The accompanying interim financial information is unaudited. The results of operations for the period are not necessarily indicative of the results to be expected for the full year. The balance sheet information as of October 31, 2006 was derived from our audited financial statements. Historically, the Company has experienced a greater portion of its profitability in the second and fourth quarters than in the first and third quarters. The second quarter generally reflects post-holiday business activity coupled with increased orders for printing of corporate reports. A post-Labor Day increase in demand for printing services and office products coincides with the Company’s fourth quarter. The Company's seasonality may also be impacted by contract furniture ordersand the related timing associated with the completion of such orders. In June 2006, the FASB Emerging Issues Tax Force (EITF) issued EITF 06-3 “How Sales Taxes Collected from Customers and Remitted to Government Authorities Should be Presented in the Income Statement” (That is, Gross Versus Net Presentation) to clarify diversity in practice on the presentation of different types of taxes in the financial statements. The task force concluded that, for taxes within the scope of the issue, a company may adopt a policy of presenting taxes either gross within revenue or net. That is, it may include charges to customers for taxes within revenues and the charges for the taxes from the taxing authority. If taxes subject to EITF 06-3 are significant, a company is required to disclose its accounting policy for presenting taxes and the amounts of such taxes that are recognized on a gross basis. The guidance in this consensus is effective for the first interim reporting period beginning after December 15, 2006 (the second quarter of our fiscal year 2007). We adopted EITF 06-3 on February 1, 2007 and we record sales tax on a net basis. The adoption of EITF 06-3 did not have a material impact on our results of operations, financial position or cash flow. 2. Earnings per Share Basic earnings per share is computed by dividing net income by the weighted average shares of common stock outstanding for the period and excludes any dilutive effects of stock options. Diluted earnings per share is computed by dividing net income by the weighted average shares of common stock outstanding for the period plus the shares that would be outstanding assuming the exercise of dilutive stock options. The dilutive effect of stock options was 143,000 and162,000 shares for the three andnine months ended July 31, 2007 and 224,000 and 170,000 sharesfor the three and nine months ended July 31, 2006. 3. Inventories Inventories are principally stated at the lower of first-in, first-out cost or market. Manufactured finished goods and work in process inventories include material, direct labor and overhead based on standard costs, which approximate actual costs. The Company utilizes an estimated gross profit method for determining cost of sales in interim periods. Inventories consisted of the following: July 31, October 31, 2007 2006 Printing: Raw materials $ 2,027,805 $ 2,121,843 Work in process 1,720,719 1,800,517 Finished goods 4,208,973 4,404,162 Office products and office furniture 2,629,882 2,660,068 $ 10,587,379 $ 10,986,590 7 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (continued) 4. Long-Term Debt Long-term debt consisted of the following: July 31, October 31, 2007 2006 Secured term note payable $ 1,726,232 $ 452,386 Installment notes payable to banks 5,644,410 5,382,199 7,370,642 5,834,585 Less current portion 1,715,951 1,614,861 Long-term debt, net of current portion $ 5,654,691 $ 4,219,724 The Company has an unsecured revolving line of credit with a bank for borrowings to a maximum of $10,000,000 with interest payable monthly at the prime rate of interest. The line of credit expires in July 2010 and contains certain restrictive financial covenants. The Company had no outstanding borrowings under this facility at July 31, 2007 and October 31, 2006. The Company has an unsecured revolving line of credit with a bank for borrowings to a maximum of $1,000,000 with interest payable monthly at the Wall Street Journal prime rate. The line of credit expires in October 2008 and contains certain financial covenants. There were no borrowings outstanding under this facility at July 31, 2007 and October 31, 2006. There was $1.6 and $1.7 million of non-cash financing and investing activities for the three and nine months endedJuly 31, 2007 and$1.2 millionfor the three and nine months ended July 31, 2006 these activities primarily related to equipment purchases. 5. Shareholders’ Equity The Company paid a dividend of six cents per share on June 18, 2007 to stockholders of record on June 8, 2007. Also, the Company declared a dividend of six cents per share to be paid on September 21, 2007 to stockholders of record onSeptember4, 2007 The Company issued 40,000 shares of stock during the nine months ended July 31, 2007, that generated total proceeds from thesestock options exercised of approximately $126,000. 8 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (continued) 6. Commitments and Contingencies As of July 31, 2007 the Company had contractual obligations in the form of leases and debt as follows: Payments Due by Fiscal Year Contractual Obligations 2007 2008 2009 2010 2011 Residual Total Non-cancelable operating leases $ 273,264 $ 930,247 $ 532,666 $ 255,056 $ 157,042 $ - $ 2,148,275 Term debt 408,860 1,736,037 1,580,982 2,382,138 992,316 270,309 7,370,642 Equipment purchase obligations 276,346 - 276,346 $ 958,470 $ 2,666,284 $ 2,113,648 $ 2,637,194 $ 1,149,358 $ 270,309 $ 9,795,263 The Company also entered into a purchase commitment for pre-press equipment with a manufacturer for $345,000.As a result of this commitment the Company paid this manufacturer a deposit of $69,000 as of July 31, 2007. 7. Accounting for Stock-Based Compensation In December 2004, the FASB issued SFAS No. 123R (revised 2004), “Share-Based Payment.”
